Citation Nr: 0412394	
Decision Date: 05/12/04    Archive Date: 05/19/04	

DOCKET NO.  00-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for spondylosis, L5-S1, 
right side.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2001 the Board found that new and material evidence 
had been submitted to reopen the claim of service connection 
for spondylosis, L5-S1, right side, and remanded the claim 
for additional development.

A January 2003 Board decision denied the veteran's claim.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2003 the 
Court granted a joint motion, vacating and remanding the 
Board's decision.  Copies of the Court's order and joint 
motion have been included in the veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Subsequent to the Court's November 2003 order, the veteran 
has submitted additional evidence.  Waiver of RO 
consideration of this evidence has not been made.  

The appeal is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested low back disability.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether any currently manifested low back 
disability was as likely as not present 
during the veteran's active service.  If 
the examiner indicates that it was as 
likely as not present during the 
veteran's active service, the examiner is 
requested to offer an opinion as to 
whether it had as likely as not been 
manifested prior to that service, and 
increased in severity during service 
beyond normal progression.  In rendering 
this opinion the examiner is requested to 
review the private medical opinions, 
dated in January and April 2004, and 
offer any relevant comments in indicating 
agreement or disagreement with these 
opinions.  Any opinions offered by the 
examiner should be supported with the 
underlying reasons for reaching the 
opinion offered.

3.  Then, the RO should readjudicate the 
issue on appeal.  If any determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

